Citation Nr: 1704021	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  11-11 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a chronic muscular strain superimposed on degenerative and posttraumatic instability of the spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to April 1984.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran testified at a Board hearing in April 2014.  

In June 2014 these mattes were remanded by the Board for additional development; unfortunately a remand is again necessary.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran is seeking a higher rating for chronic muscular strain superimposed on degenerative and posttraumatic instability of the spine, as well as TDIU.  He last underwent a VA examination in October 2014, pursuant to the Board's April 2014 remand orders.  Since that time, the United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 4.59 requires that all VA examinations include joint testing for pain on both active and passive motion, and in weight-bearing as well as nonweight-bearing conditions.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Testing of range of motion of the spine during the recent October 2014 VA examination was not performed in both active and passive motion, and in weight-bearing and nonweight-bearing.  As such, the Board must remand for further VA examination.

The Veteran's appeal for a higher rating for his spine is intertwined with the claim for TDIU; therefore, the issue of TDIU is not ripe for final appellate consideration at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the current nature and severity of his service-connected lumbar spine disability, to include any related neurological manifestations.  The entire claims file should be made available to, and reviewed by, the examiner.  

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the service-connected lumbar spine disability.  Any radiation of pain or other objective neurological findings should be set forth if identified.

In addition, range of motion testing must be conducted on active and passive motion, and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing or concludes that the required testing cannot otherwise be conducted, he or she should clearly explain why that is so.

2.  After completion of the foregoing examination, schedule the Veteran for a Social and Industrial Survey and ensure that the Veteran is notified of the date and time of the Social and Industrial Survey at his most recent address of record.  The entire claims file should be made available to, and be reviewed by, the social worker in conjunction with this request.

A complete employment history of the Veteran should be obtained, inclusive of the last date of full-time and/or part-time employment.  An assessment of the Veteran's day-to-day functioning should be made.

After providing an assessment of the severity of the service-connected lumbar spine disability, the social worker should opine on the types of limitations the Veteran's service-connected lumbar spine disability alone, and without consideration of his age or nonservice-connected disabilities, have on his ability to secure or follow a substantially gainful occupation.  The social worker should discuss the type or types of employment in which the Veteran would be capable of engaging, given his skill set and educational background.

3.  Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied the Veteran and his representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for a response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




